188 F.2d 160
Gerald G. BOYDEN, Appellant,v.P. J. SQUIER, Warden, United States Penitentiary, McNeilIsland, Washington, Appellee.
No. 12809.
United States Court of Appeals Ninth Circuit.
April 12, 1951.

Gerald G. Boyden, in pro. per.
J. Charles Dennis, U.S. Atty., Guy A. B. Dovell, Asst. U.S. Atty., Tacoma, Wash., for appellee.
Before HEALY, BONE, and ORR, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment denying a writ of habeas corpus.  We have carefully examined appellant's petition for the writ and have considered his arguments, and are of the opinion that the case attempted to be made for his release is wholly without substance.


2
The judgment is therefore affirmed.